     Case 4:19-cr-00201-RSB-CLR Document 119 Filed 02/09/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA                  )
                                          )   CASE NO. 4:19-CR-201
              v.                          )
                                          )
ALFRED WISHER                             )

                                      ORDER

      Pending before the Court is the United States’ Motion to Amend Count Seven

of the Third Superseding Indictment (“Motion”). Having considered the Motion, it is

hereby GRANTED. Count Seven of the Third Superseding Indictment is amended

in accordance with Exhibit A to the United States’ Motion, such that Count Seven,

which charges a violation of 18 U.S.C. § 924(c) now cross-references Count Six instead

of Count Four.

      SO ORDERED, this WK day of February, 2021




                                       _____________________________
                                       ___________________________
                                                                 _______
                                       Christopher
                                       Christophe
                                               h r L. Ray
                                       8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                       8 L G6        0 L          - G
                                       Southern District of Georgia




                                          1
